Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 3, 2022, claims 1-20 are active in 

this application.


Claim Objections

 	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. [US Patent Application # 20140339616].
With respect to claim 1, Abe et al. disclose a memory cell [figs. 6 and 7; or, figs. 8 and 9] comprising: a first layer including a first transistor [M2] and a second transistor [M4], wherein the first transistor and the second transistor are connected to each other in a cross-coupled configuration, wherein a first drain structure of the first transistor is electrically coupled [via N1] to a first gate structure of the second transistor, wherein a second drain structure of the second transistor is electrically coupled [via N2] to a second gate structure of the first transistor, wherein the first transistor and the second transistor are N-type transistors, wherein the memory cell does not include a P-type transistor [see fig. 6]; and a second layer  including a first magnetic tunnel junction (MTJ) device [10] electrically coupled [N1] to the first drain structure of the first transistor and a second MTJ device [20] electrically coupled [N2] to the second drain structure of the second transistor, wherein the second layer is above the first layer [see fig. 6 or 8].

Allowable   Subject   Matter

6.	Claims 12-20 are allowable over the prior art of record.
7.	The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 2, the first MTJ device is disposed above the first drain structure of the first transistor, and wherein the second MTJ device is disposed above the second drain structure of the second transistor.
-with respect to claim 3, the first MTJ device is disposed above the second gate structure of the first transistor, and wherein the second MTJ device is disposed above the first gate structure of the second transistor.  
-with respect to claim 4, the first MTJ device is electrically coupled between the first drain structure of the first transistor and a common node, at which a reference voltage is applied, and  wherein the second MTJ device is electrically coupled between the second drain structure of the second transistor and the common node.  
-with respect to claim 8, the first layer further includes a third transistor and a fourth transistor, wherein the third transistor is electrically coupled between a first bit line and the first drain structure of the first transistor, and wherein the fourth transistor is electrically coupled between a second bit line and the second drain structure of the second transistor. 
-with respect to claim 12, the first MTJ device is disposed above a part of the cross-coupled transistors, wherein the second MTJ device is disposed above another part of the cross-coupled transistors; and a memory controller coupled to the memory cell, wherein the memory controller is to program the memory cell by: applying a first 
-with respect to claim 18, the first pinned layer structure and the second pinned layer structure are coupled to cross-coupled transistors, wherein the cross-coupled transistors are N-type transistors, wherein the memory cell does not include a P-type transistor; and applying, by the memory controller, a reference voltage to a first free layer structure of the first MTJ device and a second free layer structure of the second MTJ device, while the first voltage is applied to the first pinned layer structure of the first MTJ device and the second voltage is applied to the second pinned layer structure of the second MTJ device.

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 15, 2022